DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US Patent Pub. 20110313532A1) in view of Duffield et al (US Patent 8328872B2).
Hunt discloses an intervertebral implant system (bone implant interface system and method, Fig. 10A-10B).  Specifically in regards to claim 1, Hunt discloses an intervertebral spacer (300) comprising a solid body (solid body comprised of outer wall 302 of implant and 304 and 306) and a porous body (honeycomb portion of implant shown in Fig. 10A-10B) integrally formed together as a single part, wherein the intervertebral spacer (300) comprises a leading side (see Fig. 1 below), an opposite trailing side (see Fig. 1 below), a first side (see Fig. 1 below), an 


    PNG
    media_image1.png
    539
    723
    media_image1.png
    Greyscale

Figure 1: Hunt demonstrating the details of the implant.
Duffield discloses an intervertebral implant system (intervertebral fusion implant, Fig. 1-7).  Specifically in regards to claim 1, Duffield discloses an intervertebral spacer (10) comprising 
In regards to claim 2, Hunt discloses wherein the solid body comprises the perimeter wall (wall 302 surrounding entire implant including honeycomb portion, see fig. 10A-10B), wherein the perimeter wall surrounds the porous body (honeycomb portion, Fig. 10A-10B) and abuts a perimeter portion of the porous body (See Fig. 10A-10B and Fig. 1 above).
In regards to claim 3, which recites wherein the porous body supports at least a portion of the perimeter wall during fabrication of the intervertebral spacer; this claim is being interpreted as a product by process claim for purposes of examination. Hunt discloses the structure recited in claim 2 from which claim 3 depends therefore, it meets the limitation of claim 3 since the claim 
In regards to claims 7-8, Hunt in view of Duffield disclose an implant as recited above having a solid and porous bodies, a first lobe having a bone anchor hole there through.  The combination is silent as to the hole being oblique with the perimeter wall. Duffield further discloses wherein the bone anchor hole (18) extends obliquely through the perimeter wall and the first lobe (lobe shown in Fig. 1-2 and 4 for central hole 18); and wherein the solid body (14) comprises a wall (internal wall that forms and surrounds the central hole 18) extending obliquely between the perimeter wall and the first lobe (lobe shown in Fig. 1-2 and 4 for central hole 18) and surrounding the bone anchor hole (18) (As can be seen in Fig. 1- 2 and 6-7, the hole 18 is formed by means of an internal wall that extends from the plate 14 to create a hole and the hole 18 extends an oblique angle .) (Fig. 1-2 and 5-7, and Col. 3 line 10-33, Col. 3 line 66 to Col. 4 line 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the implant of Hunt to have the anchor hole be formed in the lobe at an oblique angle as taught in Duffield in order to be able to have an anchor that passes through both structures and provides solid purchase with the adjacent vertebral bodies (Col. 4 line 26-28). 


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Duffield as applied to claims 1 above, and further in view of Moskowitz et al (US Patent Pub. 20130023992A1).
Hunt in view of Duffield disclose an implant as recited above having a solid and porous bodies, a first lobe having a bone anchor hole there through for a bone anchor.  However, the combination is silent as to a locking mechanism wherein the bone anchor head has a notch, and the notch engages the locking mechanism to prevent the anchor from backing out.  Moskowitz discloses an intervertebral implant system (bi-directional fixating/locking transvertebral body screw/intervertebral cage stand-alone construct, Fig. 1a, 1e-1g).  Specifically in regards to claim 9, Moskowitz discloses an intervertebral spacer (10) comprising a locking mechanism (20); wherein the bone anchor (30,40) comprises a head , wherein the head comprises a notch (ratchet teeth having toughs between to engage 20); and wherein when the bone anchor (30,40) is received in the bone anchor hole (80,90), the notch (ratchet teeth having toughs between to engage 20) engages the locking mechanism (20) to prevent the bone anchor (30,40) from backing out of the bone anchor hole (80,90) (Fig. 1a and 1e-1g; and Page 4 Para. [0065] and Page 5 Para. [0068]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the implant (10) of Duffield to have a bone anchor hole with a locking mechanism that engages a notch in a bone anchor’s head as taught in Moskowitz in order to have a screw that can be turned into position and engage a lock that prevents back out or pull out by engaging and locking the space between the ratchet teeth in the screw head when the screws are in their final positions (Page 5 Para. [0068]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-27 are allowed.

Response to Arguments
After the interview on 2/25/21 with applicant’s representative it was agreed to withdraw the drawing objections previously made.
Applicant’s amendments filed on 3/12/21 and based on the interview on 2/25/21 with applicant’s representative the 112 rejection of claims 3. 12, 21, and 25-26 are withdrawn.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new combination of references mainly the Hunt reference demonstrates the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775